TATE, Justice
(dissenting from denial).
I would grant the writ.
The virtually unanimous medical testimony indicates a probable heart attack if the accused is brought to trial, with a substantial possibility of fatal consequences. In my opinion, under this showing, the public’s interest in a trial of the offense charged, is outweighed by the right of the accused to personal survival and the constitutional presumption of his innocence. Under our constitutions, and in the light of our society’s belief in the importance of each individual and its humanitarian values, the public’s need for punishment and the media’s desire for spectacle are outweighed by the need for individual justice to the accused, where his trial represents a substantial possibility of his death, whether or not he is innocent of the charge.
I respectfully dissent from the denial of supervisory relief. The trial should be continued until such time, if ever, when fatal consequences do not represent such a relatively high probability if the prosecution proceeds.